This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1130

                            Brian Jeffrey Copeland, petitioner,
                                        Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                                 Filed January 11, 2016
                                        Affirmed
                                     Hooten, Judge

                              Olmsted County District Court
                                File No. 55-CR-12-4531

Brian Jeffrey Copeland, Faribault, Minnesota (pro se appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark A. Ostrem, Olmsted County Attorney, James P. Spencer, Senior Assistant County
Attorney, Rochester, Minnesota (for respondent)

         Considered and decided by Hooten, Presiding Judge; Ross, Judge; and Chutich,

Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

         Pro se appellant argues that the postconviction court abused its discretion by

summarily denying his petition for postconviction relief. We affirm.
                                          FACTS

       In July 2012, appellant Brian Jeffrey Copeland was charged with 11 counts of

criminal sexual conduct in the second, third, and fourth degrees arising out of Copeland’s

sexual abuse of his cousin from 2002 to 2008. In January 2013, he pleaded guilty to two

counts of second-degree criminal sexual conduct and one count of third-degree criminal

sexual conduct. In exchange, the state dismissed the remaining counts. In April 2013, the

district court denied Copeland’s motion for a downward dispositional departure and

sentenced Copeland to concurrent prison terms of 21 months, 27 months, and 60 months,

applying the Hernandez method of sentencing.1 On direct appeal, Copeland argued that

his trial counsel was ineffective and that the district court abused its discretion by denying

his motion for a downward dispositional departure. State v. Copeland, No. A13-1190,

2014 WL 4388549, at *1–3 (Minn. App. Sept. 8, 2014). We affirmed. Id. at *4.

       In March 2015, Copeland filed a petition for postconviction relief, arguing that (1)

his guilty plea was unintelligent because he did not know how his criminal-history score

would be calculated and he thought that his sentence would include only a 10-year sex

offender registration requirement, and (2) his trial counsel was ineffective because she did

not convey a counter-offer to the prosecutor at the time of the plea negotiations and did not

advise Copeland as to the manner in which his criminal-history score would be calculated.


1
  Under the Hernandez sentencing method, when a district court sentences a defendant on
the same day for multiple felony convictions for separate and distinct offenses that were
not part of a single behavioral incident or course of conduct, one point is added to the
defendant’s criminal-history score for each conviction sentenced before calculating the
criminal-history score for the next sentence. See State v. Hernandez, 311 N.W.2d 478,
480–81 (Minn. 1981).

                                              2
The postconviction court summarily denied the petition, concluding that Copeland’s

ineffective assistance claims were procedurally barred under State v. Knaffla, 309 Minn.
246, 252, 243 N.W.2d 737, 741 (1976), and rejecting his challenge to the intelligence of

his plea. This appeal followed.

                                     DECISION

       When direct appeal is no longer available, a person convicted of a crime who claims

that the conviction violated his or her rights may file a postconviction petition to vacate

and set aside the judgment or to seek other relief. Minn. Stat. § 590.01, subd. 1 (2014).

“In postconviction proceedings, the burden is on the petitioner to establish, by a fair

preponderance of the evidence, facts that warrant relief.” Williams v. State, 692 N.W.2d
893, 896 (Minn. 2005). We review the denial of a petition for postconviction relief for an

abuse of discretion. Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012).

       “[W]here direct appeal has once been taken, all matters raised therein, and all claims

known but not raised, will not be considered upon a subsequent petition for postconviction

relief.” Knaffla, 309 Minn. at 252, 243 N.W.2d at 741. In Copeland’s direct appeal, this

court addressed the merits of his claim of ineffective assistance of counsel, as well as his

contention that the district court imposed lifetime predatory offender registration.

Copeland, 2014 WL 4388549, at *1–3. This court also rejected Copeland’s claim that the

district court erred by applying the Hernandez method of sentencing because he failed to

support his argument with citations to the record or legal authority. Id. at *4. We now

conclude that Copeland’s postconviction claims, challenging the effectiveness of trial




                                             3
counsel and the intelligence of his plea, are precluded under Knaffla because they were

either raised on direct appeal or were known at that time but not raised.

       Copeland has not shown that he is entitled to postconviction relief, and the

postconviction court did not abuse its discretion by summarily denying the petition.

       Affirmed.




                                             4